361 S.W.3d 479 (2012)
STATE of Missouri, Respondent,
v.
Michael W. MATHEWS, Defendant/Appellant.
No. ED 95919.
Missouri Court of Appeals, Eastern District, Division Three.
March 13, 2012.
Maleaner Harvey, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael W. Mathews (Defendant) appeals from the judgment after a jury found him guilty of one count of first-degree statutory sodomy, in violation of Section 566.062, RSMo 2000,[1] one count of first-degree child molestation, in violation of Section 566.067, and one count of third-degree assault, in violation of Section 565.070. The trial court sentenced Defendant to terms of fifteen years and five years for the sodomy and molestation convictions and to a term of fifteen days for the assault conviction, all to be served consecutively. We affirm.
*480 We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo Cum.Supp.2008.